Citation Nr: 1607746	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, regardless of the determination reached by the RO in August 2013 with respect to whether new and material evidence has been received to reopen the hearing loss claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1972 rating decision that denied service connection for bilateral hearing loss was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2.  Newly-received evidence relates to an unestablished fact necessary to substantiate the claim.

3.  Competent and credible evidence indicates the Veteran's tinnitus was incurred in service.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. New and Material Evidence

The Veteran's initial claim for service connection for bilateral hearing loss was denied in an August 1972 rating decision. 

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the August 1972 rating decision consisted     of the Veteran's service treatment records.  The RO denied the claim because the Veteran failed to report for a scheduled audiometric examination.
The evidence received since that time includes a June 2010 audiogram report and a July 2013 VA audiological examination report.  The evidence relates to an unestablished fact necessary to substantiate the claim, namely, the presence of a current hearing loss disability.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, as such evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material, and the claim for service connection for bilateral hearing loss is reopened.  
  
B. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service 
either has not been established or might reasonably be questioned.  38 C.F.R.             § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)    (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R.    § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran asserts that he has experienced tinnitus since service due to noise exposure from serving as a machinist and heavy vehicle operator, in addition to noise exposure from artillery fire, helicopter and airplane take-offs landings, and maintenance near his station, and rifle fire.  He added that the ear protection that he was provided consisted of poor grade ear plugs. 

The record reflects a current diagnosis of tinnitus.  Specifically, a May 2012 treatment record from the New York State Department of Correctional Services notes chronic left ear tinnitus and the July 2013 VA examiner reported left ear tinnitus.  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.

During the VA examination, the examiner recorded the Veteran's statement that his tinnitus has been present for the last 10 years and reported that the Veteran has a 16 year history of post-service noise exposure as a machinist, truck driver, and mechanic.  The examiner opined that it was unlikely that the Veteran's tinnitus was related to service because the onset occurred over 40 years after service and the Veteran had significant post-service noise exposure. 

In a September 2013 statement, the Veteran asserted that he was provided with proper ear protection during his post-service work.  

After review of the evidence of record, the Board finds that service connection for tinnitus is warranted.

First, VA has conceded the Veteran's in-service acoustic trauma.  Second, when a condition may be diagnosed by its unique and readily identifiable features the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Third, while the Board has some question as to the credibility of the Veteran's assertions that his tinnitus began in service and has continued since, the doubt will be resolved in favor of the Veteran.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

Fourth and finally, the VA examiner did not consider the Veteran's reports of using insufficient ear protection during service and sufficient ear protection post-service. 

In light of the positive and negative evidence of record, including the Veteran's competent, credible reports of tinnitus that has continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272. Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).



ORDER

The claim for service connection for bilateral hearing loss is reopened.

Service connection for tinnitus is granted.


REMAND

Although the Board has reopened the claim for service connection for bilateral hearing loss, that does not end the inquiry.  Rather, consideration of the claim on the merits is required.  The Board finds that additional development is necessary prior to adjudication of the claim.

An audiogram taken in conjunction with the Veteran's April 1972 separation examination noted pure tone thresholds of 15, 20, 30, 25, and 20 decibels in the right ear and 25, 30, 25, 30, and 25 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The June 2010 audiogram report noted pure tone thresholds of (approximately) 27, 27, 25, and 40 decibels in the right ear, and 45, 30, 32, and 65 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  That report did not indicate whether speech recognition testing was performed.  Audiometric testing was also performed during the July 2013 VA examination, but the examiner noted that the results were invalid for rating purposes.  In the Veteran's September 2013 statement, he reported that he had difficulty hearing the examiner's instructions.  Given the audiogram findings of record and the Veteran's report of experiencing difficulty hearing the VA examiner, the Board finds that a new VA examination is warranted.  See Barr, 21 Vet. App. at 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.).

The Board notes that the Veteran in this case is currently incarcerated; however, in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court held that VA is required to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  In this regard, if a VA or fee-basis examiner is unavailable to conduct an examination of the Veteran at the correctional facility and/or transportation of the Veteran to a VA facility for examination is not available, other alternatives, however, must be considered, such as examination by prison clinicians.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); M21-1, Part III.iv.3.A.11.d.

Additionally, updated treatment records from Collins Correctional Facility should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any treatment records from Collins Correctional Facility dating from November 2012 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Thereafter, contact the facility where the Veteran is incarcerated to schedule the Veteran for a VA audiological examination.  The entire claims file, to include all electronic files and a copy of the remand, must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.

The examiner is to provide an opinion as to whether it is at least as likely as not that any current hearing loss disability had its onset in or is related to any in-service disease, event, or injury, including noise exposure; and, whether it is at least as likely as not that any current sensorineural hearing loss manifested to a compensable degree within one year of service discharge. 

The examination report must include a complete rationale for all opinions expressed.  In doing so, the examiner should consider the Veteran's competent lay statements concerning onset and history of his hearing loss symptoms as well as his credible history of in-service noise exposure. 

The examiner is advised the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

If the examiner finds it significant that the Veteran did not have hearing loss in service, then the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.

Finally, if the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she must state why this is so.

3. Then, re-adjudicate the claim.  If the benefit sought is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


